Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                 Chief Justice

  161107                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
  NEW PRODUCTS CORPORATION,                                                                            Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
          Plaintiff/Counterdefendant-                                                                   Megan K. Cavanagh
          Appellant,                                                                                    Elizabeth M. Welch,
                                                                                                                      Justices
  v                                                                 SC: 161107
                                                                    COA: 344211
                                                                    Berrien CC: 11-000280-CH
  HARBOR SHORES BHBT LAND
  DEVELOPMENT, LLC,
           Defendant/Counterplaintiff/
           Third-Party Plaintiff-Appellee,
  and
  HARBOR SHORES GOLF COURSE, LLC,
           Defendant/Counterplaintiff-
           Appellee,
  and
  WHIRLPOOL CORPORATION, CORNERSTONE
  COMMUNITY ASSET FUND, INC., CITY
  OF BENTON HARBOR, BENTON CHARTER
  TOWNSHIP, and HORIZON BANK,
            Defendants-Appellees,
  and
  MICHIGAN MAGNET FUND E, LLC,
  HORIZON BANCORP and PNC BANK,
           Defendants,
  and
  LARRY ALLEN HEALD and HEIDI HEALD,
             Third-Party Defendants.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 27, 2021
           p0120
                                                                               Clerk